Per curiam.
Appellant pled guilty to murder on August 24, 1970, in the Superior Court of Butts County. He was given a life sentence and committed to the Middle Georgia Correctional Institute in Baldwin County.
On June 26, 1981, appellant filed a motion to withdraw his eleven-year-old guilty plea and a motion for out-of-time appeal in the Butts County Superior Court. He alleged 1) ineffective assistance of counsel, 2) an insufficient evidentiary basis for the acceptance of a guilty plea and 3) failure on the part of the trial judge who accepted his plea to advise him of his right to appeal and sentence review. The trial court denied appellant’s motions. There is nothing in the record to suggest that a habeas corpus court authorized the filing of an out-of-time appeal.
Appellant’s remedy, if any, lies in a petition for habeas corpus. Code Ann. § 50-101 et seq. The trial court’s judgment is therefore affirmed.

Judgment affirmed.


Jordan, C. J., Hill, P. J., Marshall, Smith and Gregory, JJ., concur. Clarke, J., disqualified.